IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEPHEN WINN,                            §
                                         §
       Defendant Below,                  § No. 24, 2020
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID No. 0103012308 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: January 22, 2020
                          Decided:   March 3, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                  ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court’s order,

dated December 23, 2019, summarily dismissing the appellant’s fifth motion for

postconviction relief. The appellant has not pleaded with particularity new evidence

of actual innocence or that a new, retroactive rule of constitutional law renders his
conviction invalid.1 Nor has he asserted any claim that the Superior Court lacked

jurisdiction.2

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                         BY THE COURT:


                                          /s/ Gary F. Traynor
                                         Justice




1
    DEL. SUPER. CT. CRIM. R. 61(d)(2).
2
    Id. R. 61(i)(5).


                                           2